Title: From Benjamin Franklin to ——— Yarnold, 27 November 1779
From: Franklin, Benjamin
To: Yarnold, ——


Sir
Passy, Nov. 27. [1779]
I received yesterday yours of the 25th. On your Arrival here, when you first mentioned to me your purpose. I gave to you and your friend my candid Opinion that your scheme of becoming military Officers in America could not Answer your Expectation, and I advis’d you to return to England and apply your selves to some Profession more likely to be advantangeous. I wish you had taken that Advice while it was in your power, I am sorry to find that you Shill [still] persist in your hopeless Project. As your friends in England do not furnish you with the Means of executing it, nor of Subsisting here, it seems that they do not approve of your Proceedings, and probably would not therefore enable you to pay the Sum you propose to borrow.
If you had any money of your own in England, it may easily and soon be remitted to you in Bills of Exchange. It by no means suits me to comply with your Request. &c—
Mr. Yarnold
